DETAILED ACTION
This Office Action is responsive to the amendment filed on 1/28/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends from claim 1, and states that the co-E-MPEGMA has the structure shown below.

    PNG
    media_image1.png
    126
    272
    media_image1.png
    Greyscale


Claims 16-18 recite the same structure as claim 15, and are therefore indefinite per the rationale outlined in the previous paragraph.

Claim Rejections - 35 USC § 103
Claims 1-3, 9, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Le Blevec et al, US5959055.
Le Blevec discloses the production of a copolymer comprising ethylene (for claim 1) and a monomer corresponding to the formula shown below (Column 2, lines 11-29; Le Blevec claim 16).

    PNG
    media_image2.png
    29
    237
    media_image2.png
    Greyscale


The prior art does not particularly point to the production of a copolymer consisting of ethylene and MPEGMA.
As discussed above, the prior art teaches the production of a copolymer comprising ethylene and MPEGMA; further note that Le Blevec teaches that the amount of any additional monomers may be 0%. It has been held that a reference disclosing the optional inclusion of a particular component teaches compositions that both do and do not contain that component; See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP § 2123(I)). As the prior art does not require the inclusion of additional monomers, it therefore would have been obvious to one of ordinary skill in the art to prepare a copolymer containing only ethylene and MPEGMA in view of the teachings of Le Blevec (for claims 1, 9, 13).
Regarding the claimed amount of MPEGMA and structure: As noted above, Le Blevec teaches that the prior art copolymer is made by copolymerizing the ethylene and the methacrylate monomer; note that this will inherently result in the production of a copolymer wherein the MPEGMA is incorporated into the polymer backbone as depicted in the recited structure (for claims 15-18). Further, the prior art copolymer comprises 50 
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed invention in view of the teachings of Le Blevec (for claims 2, 15-18).
Regarding the claimed crosslinkable composition:  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). As discussed above, the prior art discloses the production of a .

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Le Blevec et al, US5959055, as applied to claims 1-3, 9, 13, and 15-18 above, and further in view of Mangaraj et al, published in Food Engineering Review vol. 1 pages 133-158 (2009).
The disclosure of Le Blevec is discussed earlier in this Action.
Le Blevec is silent regarding the addition of an ethylene-based polymer.
As taught by Mangaraj, it was known in the art to use low density polyethylene, corresponding to the ethylene-based polymer (for claims 4-6), in the production of films used in the field of food packaging (abstract; page 135: “Low Density Polyethylene”).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art;” see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Le Blevec and Mangaraj are both directed towards the same field of endeavor-the production of films used in food packaging. As such, it therefore would have been obvious to one of ordinary skill in the art to combine the copolymer of Le Blevec with LDPE, with the reasonable expectation of obtaining a final 
Regarding claims 7 and 8: As currently written, the instant claims both depend from claim 5, which recites an invention in which both the water tree retardant and the crosslinking agent are optional components that may be present in an amount of 0% by weight. As neither claim 7 nor claim 8 contains any language requiring these components to be present, the prior art corresponds to the claimed invention containing 0% of each recited compound.  

Response to Arguments
Applicant’s arguments with respect to the rejections over Lieber et al, WO2016/173890, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s arguments with respect to the rejection over Cosimbescu et al, US2016/0046885, have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Le Blevec et al, US5959055, discussed earlier in this Action. As noted above, the prior art composition is directed towards the production of films used in applications such as food packaging. Le Blevec does not teach nor does it fairly suggest the production of conductor/cable comprising an insulating layer containing the ethylene/MPEGMA copolymer as recited in the claims, or a method of conducting electricity using such a cable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765